 1   HEATHER E. WILLIAMS, CA SBN 122664
     Federal Defender
 2   HOPE ALLEY, CA SBN 314109
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, California 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     DREW MILLER
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                     Case No. 1:18-mj-00170-SAB
12                     Plaintiff,                  STIPULATION TO CONTINUE; ORDER
13    vs.
14    DREW MILLER,
15                    Defendant.
16
17          IT IS HEREBY STIPULATED, by and between the parties, through their respective
18   counsel, Special Assistant United States Attorney Gary Leuis, counsel for the plaintiff, and
19   Assistant Federal Defender Hope Alley, counsel for Drew Miller, that the Court continue the initial
20   appearance scheduled for November 15, 2018 to January 17, 2019.
21          Mr. Miller never received a notice to appear in the mail. Rather, he was advised of his
22   upcoming court date by defense counsel. Mr. Miller needs time to request the day off work and
23   make travel arrangements as he lives in Los Angeles. Accordingly, the parties request that the
24   Court continue Mr. Miller’s initial appearance to January 17, 2019 at 10 a.m.
25   //
26   //
27   //
28   //
 1                                                Respectfully submitted,
 2                                                McGREGOR W. SCOTT
                                                  United States Attorney
 3
 4   Date: November 14, 2018                      /s/ Gary Leuis
                                                  GARY LEUIS
 5                                                Special Assistant United States Attorney
                                                  Attorney for Plaintiff
 6
 7                                                HEATHER E. WILLIAMS
                                                  Federal Defender
 8
 9   Date: November 14, 2018                      /s/ Hope Alley
                                                  HOPE ALLEY
10                                                Assistant Federal Defender
                                                  Attorney for Defendant
11                                                DREW MILLER
12
13
14                                              ORDER
15            The Court accepts the above Stipulation and adopts its terms as the Order of this Court.
16   Accordingly, the November 15, 2018 initial appearance for Drew Miller, Case No. 1:18-mj-00170-
17   SAB, is continued to January 17, 2019 at 10:00 a.m.
18
19   IT IS SO ORDERED.
20   Dated:     November 14, 2018
21                                                       UNITED STATES MAGISTRATE JUDGE

22
23
24
25
26
27

28


                                                     2
